DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is responsive to communications filed on 01/07/2021. Claims 1 and 21-39 are currently pending for examination. 
Response to Arguments

Applicant's arguments filed 01/07/2021 have been fully considered but they are moot due to new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 38 recites the limitation "a road surface" in line 4.  The language is vague as claim 36 states a surface.  It appears that the applicant intended the language to the same surface as claim 36 and found in an amendment for claim 22 which is similar to 36.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, 23 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti et al (US 2015/0203023 and hereafter referred to as “Marti”).
Regarding Claim 1, Marti discloses  a computer including

detect, from a vehicle, a target object along a planned travel path of the vehicle (Page 4, paragraph 0045-0047, Page 3, paragraph 0034-0035, Figure 3D-3E); 
determine a line-of-sight from the target object to a surface (Page 3, paragraph 0034-0036, Page 4, paragraph 0045-0047, Figure 3D-3E); 
determine a target area on the surface to project a symbol based on an intersection of the surface and the line-of-sight of the target object (Figure 2A, Figure 2B, Page 3, paragraph 0034-0036); and 
actuate a light source to project the symbol within the target area (Page 2, paragraph 0023).  

  	Regarding Claim 36, Marti discloses a method comprising: 
detecting, from a vehicle, a target object along a planned travel path of the vehicle (Page 4, paragraph 0045-0047, Page 3, paragraph 0034-0035, Figure 3D-3E); 
determining a line-of-sight from the target object to a surface (Page 3, paragraph 0034-0036, Page 4, paragraph 0045-0047, Figures 3D-3E); 
determining a target area on the surface to project a symbol based on an intersection of the surface and the line-of-sight of the target object (Figure 2A, Figure 2B, Page 3, paragraph 0034-0036); and 
actuating a light source to project the symbol within the target area (Page 2, paragraph 0023).   

	Regarding Claim 23, Marti discloses all the limitations of Claim 1. Marti discloses wherein the target area includes the planned travel path (Figure 3D, Figure 3E, Figure 2A, Figure 2B, Page 3, paragraph 0034-0036).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kunii et al. (US 2018/0004020 A1 and  hereafter referred to as “Kunii”).
.

Claims 24-30, 32-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kim (US 2018/0297470).
Regarding Claim 24 and 39, Marti discloses all the limitations of Claim 1 and 36.  Marti is silent on the type of object limitation.  Kim discloses wherein the processor is further programmed to: determine the line-of-sight of the target object based on a type of the object. (Figure 18, 19, Page 22-23, paragraphs 0473-0483, 0484-0495: The line of sight for example of the pedestrian in Figure 18 and paragraphs 0473-0483 is treated and calculated differently than the vehicle in Figure 19 and paragraphs 0484-0495). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marti to include the missing limitations as taught by Kim in order to allow users to make sure they do not hit a person (Page 23, paragraph 0481) as disclosed by Kim.
Regarding Claim 25, Marti and Kim disclose all the limitations of Claim 24.  Kim discloses wherein the type of the target object is a person, and the computer is further programmed to: determine the line-of-sight of the target object based on facial recognition (Page 4, paragraphs 0080, 0101-0102: The cameras in the vehicle are capable of detecting gaze and facial recognition of facial expressions, behaviors, gestures, etc.). Same motivation as above.
Regarding Claim 26, Marti and Kim disclose all the limitations of Claim 24.  Kim discloses wherein the type of the target object is a person, and the computer is further programmed to:  determine that the person is looking at a second object; and determine the line-of-sight based on a line extending from the person’s face to the second object. (Figure 18, Page 6, paragraphs 0473-0483: The line of sight for example of the 
Regarding Claim 27, Marti and Kim disclose all the limitations of Claim 26.  Kim discloses wherein the person is holding the second object. (Figure 5, 6, Page 6, paragraphs 0124-0126, Page 27, paragraph 0559-0563: The two-wheeled vehicle operator is holding/ riding the bicycle). Same motivation as above.
Regarding Claim 28, Marti and Kim disclose all the limitations of Claim 26.  Kim discloses wherein the second object is a mobile telephone. (Page 6, paragraph 0069, Page 11, paragraph 0251, Page 14, paragraph 0308-0309: The vehicle detects nearby mobile devices in case they are transmitting information in a specific network). Same motivation as above.
Regarding Claim 29, Marti discloses all the limitations of Claim 24. Marti discloses wherein the type of the target object is a vehicle, and the computer is further programmed to: determine a line-of-sight of the target object based on a direction the vehicle is facing (Figure 3D, Figure 3E, Page 3, paragraph 0034-0036, Page 4, paragraph 0045-0047, Figures 2A, Figure 2B).   Note Kim also teaches determine a line-of-sight of the target object based on a line through a front windshield of the target object towards a road through which the planned travel path passes (Figure 13, Figure 31, paragraphs 0565-0566: Vehicle 101 line of sight is determined and the appropriate projection/ instruction 12 is shown to avoid a collision between vehicle 100 and 101, a different instruction based on knowing the line of sight of both the vehicles 101a). Same motivation as above.
]: Vehicle 101 line of sight is determined and the appropriate projection/ instruction 12 is shown to avoid a collision between vehicle 100 and 101, in the second portion of the figure, a different instruction based on knowing the line of sight of both the vehicles 101a). Same motivation as above.
Regarding Claim 32, Marti discloses all the limitations of Claim 1. Marti is silent on the limitation.  Kim discloses actuate the light source further based on a determination that the target object is within a maximum distance of the planned travel path (Figure 5 and 6, Page 6, paragraphs 0124-0126, Page 27, paragraph 0559-0563). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marti to include the missing limitations as taught by Kim in order to prevent a collision between vehicles (Page 27, paragraph 0559-0563) as disclosed by Kim.


	Regarding Claim 34, Marti discloses all the limitations of Claim 1. Marti is silent on the limitation.  Kim discloses actuate the light source further based on a determination that the vehicle is within a first maximum distance of a traffic signal and the target object is within a second maximum distance of the traffic signal (Figure 23, Page 25, paragraph 0520-0521). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marti to include the missing limitations as taught by Kim in order to prevent a collision between vehicles (Page 27, paragraph 0559-0563) as disclosed by Kim.
	Regarding Claim 35, Marti discloses all the limitations of Claim 1. Marti is silent on the limitation.  Kim discloses actuate the light source based on a determination that the vehicle is stopped at the traffic signal (Figure 28, Figure 23, Page 25, paragraph 0520-0521 Page 27, paragraph 0548-0553). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marti to include the missing limitations as taught by Kim in order to prevent a collision between vehicles (Page 27, paragraph 0559-0563) as disclosed by Kim.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Purks et al (US 2013/0335212 and hereafter referred to as “Purks”).
Regarding Claim 31, Marti and Kim disclose all the limitations of Claim 1. Marti is silent on the limitation.  Purks discloses to move the symbol alternately in a first direction and then a second opposite direction within the target area (Figure 3, Page 4-5, paragraph 0041, 0048-0049, 0054: sequentially activated).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marti to include the missing limitations as taught by Purks in order to get attention of other vehicles (Page 1, paragraph 0012) as disclosed by Purks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 11, 2021